Exhibit 99.3 NEOHYDRO TECHNOLOGIES CORP. COMPLETES $100, CALGARY, ALBERTA – October 1, 2009 – Neohydro Technologies Corp. (OTC BB: NHYT), is pleased to announce it has completed a non-brokered private placement of 500,000 units at a price of US$0.20 per unit for total proceeds of US$100,000. Each unit consisted of one share of common stock, one Series A Warrant, and one Series B Warrant. Each Series A Warrant is convertible into one share of common stock upon payment of $0.10 each and each Series B Warrant is convertible into one share of common stock upon payment of $0.08 each. Both the Series A and B Warrants are non-transferable.
